Order, Supreme Court, Bronx County (Hansel McGee, J.), entered on or about December 8, 1990, which granted plaintiff’s motion to leave to serve a late notice of claim, unanimously affirmed, without costs.
The IAS court did not abuse its discretion in granting plaintiff’s application to serve a late notice of claim, in view of plaintiff’s extended hospitalization and convalescence, the lack of prejudice to defendant and the fact that defendant received actual notice by virtue of the investigation and incident reports filed by the Housing Authority police. Concur—Sullivan, J. P., Kupferman, Ross, Smith and Rubin, JJ.